Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/22 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter directed to (1) examining the received GNSS signals for an applicable modulation and (2) producing an interference suppression algorithm for the applicable modulation must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 5-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims add two new limitations to the claims; the first is directed to examining the signals for an applicable modulation and the second is directed to producing an interference suppression algorithm for the applicable modulation.  
The specification does not sufficiently enable how the applicable modulation is examined/determined. Supposedly, it is directed to a signal for which the method and system are not designed.  That being the case, it is unclear how the modulation of a signal, that is distinct 
“To interfere with the reception of GNSS signals from satellites, there is a multiplicity of possible jamming modulations. These are normally known and appropriate interference suppression algorithms are stored in the CRPA interference suppression unit for suppressing interference for the received signals. However, it can arise that a new interference method is used against which the CRPA interference suppression unit contains no algorithm. The received GNSS signal then needs to be examined for an applicable modulation and a suitable interference suppression algorithm needs to be produced. Depending on the interference method, this can require hours or days. The new interference suppression algorithm can then be loaded onto the CRPA interference suppression unit as firmware. In this respect, in a further refinement of the invention, it is advantageous if the control unit uses the coaxial cable to load software, in particular firmware, onto the CRPA interference suppression unit. The firmware can contain, inter alia, a software update for the CRPA interference suppression unit, which can also be understood to mean a new interference suppression algorithm.”
However, such paragraph does not explain nor enable any manner, by way of any examples, how the method or system operates to examine GNSS signals for an “applicable modulation,” much less what the scope of such encompasses. As prefaced, it represents a jamming modulation that is not applicable to the designed system, i.e. it is a new jamming signal for which the receiver has not been designed.  It would be apparent that the examining/determining is not representative of the mere fact that it is not the GNSS modulation in view of the interference suppression methods for the multiplicity of other jammer modulations. Thus, after consideration of the Wands
Regarding the second limitation, the claims set forth the step of “producing an interference suppression algorithm for the applicable modulation.”  However, the specification is limited to the language “a suitable interference suppression algorithm needs to be produced” and loaded.  However, the specification lacks any description or enablement for the manner in which “a suitable interference suppression algorithm” is produced.  The specification does not provide any examples as to how such would be produced.  The jamming signal is of a modulation for which the method and receiver system have not been designed.  Thus, there is nothing that shows how the process or system is ultimately modified to suppress the signals of the previously unknown jamming source, i.e. a new interference method is required since the CRPA interference suppression unit contains no algorithm.  Thus, after consideration of the Wands factors, one of ordinary skill in the art would require undue experimentation in order to make and/or use the claimed subject matter regarding producing an interference suppression algorithm for the applicable modulation.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims, 1, 2, and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims use the language “an applicable modulation.”  It is unclear what the metes and bounds of the language encompasses. The specification is limited to a citation such that it 
Additionally, in claim 10, the language “the system examining the received GNSS signals for an applicable modulation” is indefinite since the “system” comprises (1) a receiving system, (2) a CRPA suppression unit, (3) a GNSS receiver, (4) a coaxial cable, (5) a controller and (6) an operating unit having a display unit and an input unit. The claim does not make clear what structure is associated with the language associated with the examining function, particularly since it is unclear how various structural elements would be capable of performing such a function.  Neither the claim nor the specification describe what structure is associated with the elements of the “system” that provides the function of examining for an applicable modulation and as such the claim is indefinite.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al (5,955,987) in view of either one of Jeerage et al (7,212,921) or Jackson et al (10,809,384) and further in view of Ashjaee et al (11,209,550 filed 9/8/2011).
Murphy et al disclose a system and method for suppressing jammer interference and enhancing the navigation signal in a GPS receiver including six modules which can be combined in different ways for use with UAVs, cruise missiles, land vehicles, smart munitions, aircraft, surface vessels, complex UAVs, and satellites.  The GPS receiver 50 has a modular structure including an AJ antenna module 52, an AJ RF module 54, an AJ analog receiver module 56, and a digital receiver module 58 with distributed AJ and signal enhancement capabilities (7:41+).  since the cable/transmission lines are not specifically identified as being the same cable/transmission line. Murphy et al further differs from the claim since an operating unit is not specified. 
Jeerage et al disclose the conventionality of multiplexing power and signal data on a single cable, see sole figure, since it would be desirable to have a simpler and more efficient manner of transmitting power and data with respect to co-located devices, (e.g. 1:32+).  A single cable, exemplified as a coaxial cable, is provided that is operable to simultaneously supply DC power to the IMU and GPS antenna and to transmit and receive the GPS data and the IMU data by the processor.  The system may allow for commands sent from the first subsystem, comprising for example a processor for processing both GPS data and IMU data, a first filter for passing DC power, and a second filter for allowing GPS radio frequency energy and IMU data to pass, to the GPS antenna to command any GPS associated electronics for the purpose of interference rejection, managing a controlled reception pattern antenna, or improvement in anti-jam performance (e.g., 2:12+).
Jackson et al disclose a method and apparatus for retrofitting legacy GPS/GNSS receivers.  In the embodiment of FIG. 2, a module 201 may be entirely powered by the legacy GPS receiver (i.e. GNSS receiver 203) industry-standard power-feed designed to drive the original C/A L1 antenna amplifier. This may alleviate the need for external power sources in the retrofit.  Thus, Jackson et al disclose the conventionality of deriving power for a retrofitted 
It would have been obvious to one having ordinary skill in the art to modify Murphy et al by using a two-way communication link between components of GNSS antenna receiver assembly in view of the conventionality of such as taught by each of Jeerage et al and Jackson et al in order to provide power and commands to the various components of replaceable modules including the interference suppression modules and CRPA since it would be desirable to have a simpler and more efficient manner of transmitting power and data as set by the prior art.  The dependent claims are shown and/or are obvious modifications in the control of the CRPA or interference suppression of desired and undesired signals.
Ashjaee et al teach the conventionality of graphically displaying the frequency spectra of the received signals so as to identify interference and to use such information to aid in the suppression of the interference.
It would have been obvious to one having ordinary skill in the art to further modify Murphy et al by the use of known technique to improve similar devices (methods, or products) in the same way by providing a graphical display of the frequency spectra to aid in the identification of interference that is desired to be suppressed since such is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc. Notwithstanding the fact that various steps in the process are based on a condition such that the broadest reasonable Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) the prior art need not be found to deny patentability), Murphy et al are deemed to teach the production of a new algorithm since the configuration manager is capable of dynamically configuring the interference suppression algorithms.
Response to Arguments
Applicant's arguments filed 1/20/22 have been fully considered but they are not persuasive. The claims are not patentable in light of the issues under 35 USC 112.  Additionally, the applicant argues that the amended claim language is not disclosed by the combination of Murphy in view of either one of Jeerage or Jackson which fail to address the handling of new interference methods, including examining received signals for an applicable modulation, producing a new algorithm, uploading the new algorithm, requesting reception spectrum and controlling the interference suppression via a graphical display.  Initially it is noted that in Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016), the Board indicated that if a condition precedent in a method claim is not met, the conditional steps recited in the claim are not required to be performed. As such, the broadest reasonable interpretation of such a method claim does not include the conditional steps. Therefore, the conditional steps in a method need not be found in the prior art in order to deny patentability of a method claim. In the instant case, method claims 1 and 9 include the conditional step associated with “if the CRPA interference unit contains no algorithm for suppressing interference from the applicable modulation, producing an interference algorithm for the applicable modulation.” The broadest reasonable interpretation of the claims encompass the condition that the interference unit contains an .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646